DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 8 is objected to because of the following informalities:  
“Method” in line 1 should be - -The method- -. 
 Appropriate correction is required.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for comparison,” “selection means,” “means for controlling,” “autonomous means for lighting,” and “processing means” in claim 9, 10, 12, and claims dependent on them.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation "the pressing step" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Correction is required.
Claim 1 is unclear as the preamble provides two options: “a must obtained from the pressing step is sent to one of a plurality of fermentation tanks” or “a must is taken from a maceration and fermentation tank;” however, it is unclear how steps (a)-(d), (d1), and (d2) apply to both. In addition, the description does not provide support for steps (a)-(d), (d1), and (d2) to be applicable to both options. Moreover, steps (d1) and (d2) are generally opposite to each other, so substantial correction/amendment is required. Finally, the limitation “a must is taken from a maceration and fermentation tank” is incomplete, i.e. suppose the second alternative is used, then the claim would read: “Method for controlling a winemaking process, wherein 
Regarding claim 2, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 5, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "the possible colorations" in line 2.  There is insufficient antecedent basis for this limitation in the claim. No colorations are defined in Claim 1 nor the preceding limitations of Claim 7.
Regarding claim 7, the phrase “for each quality of must and wine” renders the claim indefinite as it is unclear what quality it refers to.
Claim 9 is unclear as it specifies implementing the method according to claim 1, and lists a group of elements
Claim 9 recites the limitation "the flow pipe" in line 3.  There is insufficient antecedent basis for this limitation in the claim. No flow pipe is defined in Claim 1 nor the preceding limitations of Claim 9.
Regarding claim 9, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites the limitation "the red winemaking tank" in line.  There is insufficient antecedent basis for this limitation in the claim. There are many tanks defined, but none of them is specified to be the red winemaking tank. Correction is required.

Any dependent claim not explicitly rejected above also stands as rejected under 35 USC 112(b), by virtue of their dependence on at least Claims 1, 2, 5, 7, and 9, thereby containing all the limitations of the claims on which they depend.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Modot (FR2347438 A1).
Regarding Independent Claim 1, Modot discloses a method for controlling a winemaking process, wherein a must obtained from the pressing step is sent to one of a plurality of fermentation tanks or a must is taken from a maceration and fermentation tank (Remark: “wherein” clauses are interpreted to be a desired result (“obtained from the pressing step” or “taken from a maceration and fermentation tank”) or intended use (“sent to one of a plurality of fermentation tanks”). These limitations are not interpreted to be stating a step nor modifying the positively recited steps because they are not positively recited to be a step by being listed on a separate indented line nor do they use a present participle consistent with the other recited steps (e.g. receiving, interfering, and forming). "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation." 37 C.P.R. 1.75(i). An undisputable method claim has clauses that are designated by a present participle and separated with a comma (or a semicolon that includes a comma). See Credle v. Bond, 25 P.3d 1566, 1572 (Fed. Cir. 1994)), characterized by the steps of:
(a) preselecting at least one colorimetric value of the said must (implicit based on below);
(b) colorimetrically measuring the must (by means of color detector 31, line 81);
(c) comparing the colorimetric value measured with said preselected value (lines 102-104) and
(d) in the case of a deviation by a predetermined amount between said two values 
(d1) sending said must obtained from the pressing step to a second tank different from the one said must was directed to (If it does not have the desired color, it is automatically recycled to mixer 4 via line 27 and pump 28, lines 102-103);
(d2) stopping the maceration and fermentation of said must taken from the maceration and fermentation tank and transferring it into an aging tank or barrel (If it conforms to the predetermined characteristics, it is automatically directed to the outlet pipe 29 by the pump 30 to storage/ageing tank 37, lines 103-104).
Regarding Claim 5, Modot discloses the method according to claim 1, characterized in that said must taken from said maceration and fermentation tank is used for red winemaking (lines 17-18), and said comparison between the preselected colorimetric value and the measured colorimetric value of the must, in particular pumping-over must, verifies whether there is a variation in the chromatic intensity of the pumping-over liquid (lines 22-25), the maceration and fermentation step being stopped, resulting in the transfer into an aging tank or barrel (directed to the outlet pipe 29 by the pump 30 to storage/ageing tank 37, lines 103-104), when the said variation of the measured chromatic intensity ceases (measurement performed before outlet conduit 29 provided with a circulation pump, 30, line 80)
Regarding Claim 6, Modot discloses the method according to claim 5, characterized in that said stopping of the maceration and fermentation step takes place also when the colorimetric measurement signals a coloration caused by the oxidation of the must due to contact with the ambient air (in order to avoid oxidation, all the operations are carried out under an inert atmosphere, for example by using carbon dioxide from ongoing fermentations, lines 118-119).


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Modot (FR2347438 A1).
Regarding Independent Claim 9, Modot discloses an apparatus for implementing the method according to claim 1 (see Figure), which substantially comprises
(i) a colorimetric measurement cell (color detector 31, line 81) inserted into the flow pipe (26) for the must obtained from the pressing step in the case of white winemaking or taken from the maceration and fermentation tank (11) in the case of red winemaking, in particular the pumping-over liquid,
(ii) a computer workstation (implicit) comprising means for comparison of the colorimetric value detected by said cell with at least one predetermined colorimetric value (lines 102-104),
(iii) selection means, associated with said comparison means, for the preselection of at least one colorimetric value to be compared with said detected colorimetric value (If it does not have the desired color, it is automatically recycled to mixer 4 via line 27 and pump 28. If it conforms to the predetermined characteristics, it is automatically directed to the outlet pipe 29 by the pump 30, lines 102-104), and
(iv) means for controlling at least one valve (28 or 30), placed downstream of said colorimetric measurement cell, for directing the must flow towards a predetermined fermentation tank (11, via 4) (in the case of white or rose wine) or for determining transfer of the wine undergoing maceration and fermentation (37) (in the case of red wine).
Modot does not explicitly disclose a computer workstation for comparing the preselected colorimetric values with the colorimetric values that are continuously measured by colorimeter 31; however, it does disclose that the must is automatically fed to either tank 4 or tank 37 based on the comparison between a predetermined desired color and the measured color, via pumps 28 and 30, which, it is noted, function as controlled valves, the apparatus must inherently comprise a programmed device, such as a computer, configured for performing the method, consequently, the examiner believes the limitation is implicitly present in the claim.
Or in the alternative, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the claimed invention to use a computer workstation to compare the colorimetric value detected by said cell with at least one predetermined colorimetric value, since it has been held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 7, 8, and 10-14 are rejected under 35 U.S.C. 103 as obvious over Modot (FR2347438 A1) in view of Official Notice.
Regarding Claim 2, Modot discloses the method according to claim 1, characterized in that said must obtained from the pressing step is used for white winemaking (this limitation is not interpreted to be stating a step nor modifying the positively recited steps because they are not positively recited to be a step by being listed on a separate indented line nor do they use a present participle consistent with the other recited steps (e.g. receiving, interfering, and forming). "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation." 37 C.P.R. 1.75(i). An undisputable method claim has clauses that are designated by a present participle and separated with a comma (or a semicolon that includes a comma). See Credle v. Bond, 25 P.3d 1566, 1572 (Fed. Cir. 1994)), and said colorimetric measurement is performed in real time (i.e. while flowing through 26) on said must which is made to flow into a colorimetric measurement cell (continuously analyzed by the color detector 31, lines 100-101)
Modot discloses the use of a color detector 31 of any suitable type known per se (line 81); however, it doesn’t explicitly specify the detector being able to take pictures of the must and output a signal which provides colorimetric data of the must expressed in RGB values or the like.
The examiner takes official notice that a detector being able to take pictures and output a signal which provides colorimetric data of the must expressed in RGB values or the like is standard in the art and would fall within the scope of any suitable type of detector known as exemplified by the applicant provided prior art.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention for the detector to be able to take pictures of the must and output a signal which provides colorimetric data of the must expressed in RGB values or the like for the purpose of having a standardized reference.
Regarding Claim 3, Modot discloses the method according to claim 2, characterized in that, when said predetermined deviation occurs, said must is directed to a second winemaking tank ([i]f it does not have the desired color, it is automatically recycled to mixer 4 via line 27 and pump 28, lines 102-103); however, it is silent regarding after preselecting at least one second colorimetric reference value with respect to which a comparison with the measured colorimetric value of the must is performed, the supply to said second tank being continued until a predetermined deviation between said second at least one preselected value and said measured colorimetric value arises. Nevertheless, “preselecting at least one second colorimetric reference value with respect to which a comparison with the measured colorimetric value of the must” and “the supply to said second tank being continued until a predetermined deviation between said second at least one preselected value and said measured colorimetric value arises” are considered as duplication of useful parts. Therefore, it would have been obvious to one skilled in the art before the effective filling date of the invention to have a second colorimetric reference value with respect to which a comparison with the measured colorimetric value of the must is performed, since it has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8. Moreover, setting an end limit to filling the second tank, which has a finite size would be common sense to avoid overflowing it.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention after preselecting at least one second colorimetric reference value with respect to which a comparison with the measured colorimetric value of the must is performed, the supply to said second tank being continued until a predetermined deviation between said second at least one preselected value and said measured colorimetric value arises in order to avoid overflowing the second tank and either filling a different tank or discarding it.
Regarding Claim 4, Modot discloses the method according to claim 3, characterized in that, upon reaching said deviation of the measured value with respect to said at least one second preselected colorimetric value, the must is deviated towards a third alcoholic fermentation tank or is discarded (as applied to Claim 3).
Regarding Claim 7, Modot discloses the method according to claim 1; however, it is silent regarding it being characterized in that, for each quality of must and wine, the possible colorations are determined in the form of a matrix whose boxes correspond to specific ranges of colorimetric values compatible with the type of grapes and therefore wine obtainable.
The examiner takes official notice that different specific ranges of colorimetric values correspond to different colors and the use of a matrix comprising selectable cells representing specific colorimetric values is well-known in the art and standard procedure for colorimetric measurements. As the different grapes have different colors, this would help classify the wine form the different grapes.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention that for each quality of must and wine, the possible colorations are determined in the form of a matrix whose boxes correspond to specific ranges of colorimetric values compatible with the type of grapes and therefore wine obtainable for the purpose of classification.
Regarding Claims 8 and 14, Modot discloses the method according to claim 1 and 7; however, it is silent regarding it being characterized in that the preselected colorimetric values may be more than one, in which case the measured colorimetric value of the must is successively compared with each of said preselected values.
It would have been obvious to try preselecting more than one colorimetric value in order to have additional sorting categories.
Therefore, it would have been obvious to someone with ordinary skill in the before the effective filling date of the invention for the preselected colorimetric values may be more than one, in which case the measured colorimetric value of the must is successively compared with each of said preselected values in order to have additional sorting categories.
Regarding Claim 10, Modot discloses the apparatus according to claim 9, characterized in that said colorimetric measurement cell consists essentially of a hollow opaque body having a through-flow duct for continuous flow of the liquid (26) to be subjected to colorimetric examination (by means of 31), and a lateral housing for a camera (shown as 31, housing implicit), said camera being in optical communication with said through-flow duct and provided with autonomous means for lighting the recording field (see Fig); Modot discloses the use of a color detector 31 of any suitable type known per se (line 81); however, it is silent regarding said camera being also in communication with processing means for receiving the recorded images continuously or in a predetermined sequence, and extracting from said images information consisting of three RGB basic colors to be provided to said comparison means.
The examiner takes official notice that a detector being able to take pictures and output a signal which provides colorimetric data of the must expressed in RGB values or the like is standard in the art and would fall within the scope of any suitable type of detector known as exemplified by the applicant provided prior art.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention for said camera being also in communication with processing means for receiving the recorded images continuously or in a predetermined sequence, and extracting from said images information consisting of three RGB basic colors to be provided to said comparison means for the purpose of having a standardized reference.
Regarding Claim 11, Modot discloses the apparatus according to claim 10, characterized in that said liquid to be subjected to colorimetric examination is must obtained from the pressing step or pumping-over liquid of the red winemaking tank (as applied to Claim 9).
Regarding Claim 12, Modot discloses the apparatus according to claim 9; however, it is silent regarding it being characterized in that said selection means comprise a matrix formed by cells each corresponding to a coloring defined by RBG or equivalent parameters, each cell being associated with activation means for selection.
The examiner takes official notice that colorimetric measurements using RGB space/matrix is well-known in the art and standard procedure for colorimetric measurements. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention for said selection means to comprise a matrix formed by cells each corresponding to a coloring defined by RBG or equivalent parameters, each cell being associated with activation means for selection for the purpose of classification.
Regarding Claim 13, Modot discloses the apparatus according to claim 12, characterized in that said cell matrix is predefined depending on the type of grapes to be vinified and the type of wine to be obtained (As the different grapes have different colors, this would help classify the wine form the different grapes.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2002/0025079 A1, US 2004/0136604 A1, and US 2005/0110797 A1 disclose examples of colorimeters using RGB data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877